UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7404


LEROY SHAW,

                 Plaintiff - Appellant,

          v.

WILLIAM R. BYARS, Director; LEROY CARTLEDGE, Warden; SCOTT
LEWIS, Assistant Warden; JAMES PARKER, Assistant Warden;
FRANK MURSIER, Major; ALLESON GLIDEWELL, Hearing Officer;
LORIS HOLMES, Inmate Grievance Coordinator, individually and
his official capacity; MRS. JOYCE YOUNG,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:12-cv-00520-RBH)


Submitted:    December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Shaw, Appellant Pro Se.  James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              LeRoy      Shaw    appeals       the   district      court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on      his    42   U.S.C.   § 1983    (2006)     complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                         Shaw v.

Byars,     No.    9:12-cv-00520-RBH        (D.S.C.    Aug.       20,     2013).      We

dispense      with      oral    argument   because        the    facts    and     legal

contentions       are    adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2